DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Concerning the 103 rejection of claim 1 over Zhang et al., “A Transparent, Highly Stretchable, Autonomous Self-Healing Poly(dimethyl siloxane) Elastomer,” Macromolecular Journal, Vol.
38, No. 15, 1700100 (2017) as applied to claim 1 above, and further in view of Ejenstam et al., “Corrosion protection by hydrophobic silica particle-polydimethylsiloxane composite coatings,” Corrosion Science,
pp. 89-97 (2015) and L.G. Wade, Jr., Organic Chemistry, 5th Ed., Prentice Hall, pp. 736-740 (2003), page 5 of the remarks argue that “there is nothing in Ejenstam to teach non-polar, hydrophobic silicon nanoparticles that are about 5 to 10 weight percent of the composition….”  This is not persuasive, because, as discussed below, Ejenstam at Section 3.3.2 (page 93) teaches including 0 to 20 weight percent of hydrophobic silica nanoparticle in its thin coatings provides good barrier properties.  Page 94 explains that the hydrophobic silica nanoparticles are nonpolar and increase the diffusion path through the coating.  Thus, the new recitations are unambiguously taught by Ejenstam.  Otherwise, the recitation “and increase diffusion path through the coating” only describes a property inherent to the composition.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Pages 5-6 of the remarks argue that nothing would “suggest to one skilled in the art that the benzene halogen group and especially chlorine could be substituted as a cross-linker for Zhang.”  The remarks posit that those skilled in the art “would understand that adding a chlorine group with its particular reactivity and coloration properties would necessarily reduce a compositions optical transmittance.”  This is not persuasive because no evidence on record to supports this position.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The remaining alleged advantages on pages 6-7 (“increase healing but only decreased optical transmittance less than expected”; “enhanced optical transmittance” on stretching) are likewise unsupported by any experimental evidence on record.
As such, the combination of the previously cited references is still applicable to the claims as amended.

Claim Rejections - 35 USC § 112
The previous rejection of claim 1 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of applicant’s amendment correcting the same.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “A Transparent, Highly Stretchable, Autonomous Self-Healing Poly(dimethyl siloxane) Elastomer,” Macromolecular Journal, Vol.
38, No. 15, 1700100 (2017) as applied to claim 1 above, and further in view of Ejenstam et al., “Corrosion protection by hydrophobic silica particle-polydimethylsiloxane composite coatings,” Corrosion Science,
pp. 89-97 (2015) and L.G. Wade, Jr., Organic Chemistry, 5th Ed., Prentice Hall, pp. 736-740 (2003).


    PNG
    media_image1.png
    127
    128
    media_image1.png
    Greyscale

Page 2-3 explains that the elastomer is prepared by mixing TFB as crosslinker with a H2N-PDMS-NH2 polymer and undergoes a Schiff base reaction with the same to form reversible imine bonds:

    PNG
    media_image2.png
    86
    376
    media_image2.png
    Greyscale

See Fig. 1a.
Zhang discloses a self-healing elastomer as presently claimed and at page 4 teaches a superior anticorrosion coating comprising the PDMS-TFB elastomer, but is silent as to where i) the TFB-based crosslinker further has chlorine groups as the 2,4,6-ring substituents; and ii) the composition comprises about 5 to 10 weight percent of non-polar, hydrophobic silicon nanoparticles as presently claimed.
As to i), Wade at Section 17-9 (pages 739-740) explains that the characteristics of a benzene ring having multiple substituents will be dictated by the substituent that is a stronger ring activator. In a benzene ring having a halogen group(s) (such as chlorine, fluorine, or bromine) and an electrophilic group ortho- or para- to the same, the halogen group will stabilize the benzene by donating electron density to the ring. Section 17-8, pages 738-739. An aldehyde group is a deactivating substituent (electron withdrawing group). Page 736. Namely, the resonance structure has a partial positive charge delocalized on the carbonyl carbon and the sigma complex delocalizing positive charges in the ortho-, para-positions relative to the carbonyl. Id. In 2,4,6-trichloro-1,3,5-benzenetricarbaldehyde, a chlorine group is a stronger directing group than the aldehyde groups ortho- and para- to the same. Page 740. The chlorine groups would increase the reactivity of the adjacent carbonyls (and therefore the crosslinker) by stabilizing the benzene ring positions ortho- and para- to the carbonyl, thus making the carbonyl carbon more 
Given that Zhang teaches TFB and the advantages of including a chlorine group in positions ortho- and para- to the aldehyde groups in a benzene ring taught by Wade, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute 2,4,6-trichloro-1,3,5- benzenetricarbaldehyde as the crosslinker in order to more readily promote healing through imine bond formation.
As to ii), Ejenstam at abstract teaches thin composite coatings having prolonged corrosion protection for almost 80 days in 3 wt% NaCl solution, where such coatings contain a polydimethylsiloxane (PDMS) matrix and hydrophobic silica nanoparticles.  Section 3.3.2 (page 93) teaches coatings containing 0 to 20 weight percent of hydrophobic silica nanoparticle exhibit good barrier properties.  Page 94 explains that the hydrophobic silica nanoparticles are nonpolar and increase the diffusion path through the coating.  The hydrophobic silica nanoparticles further counteract water flow at the particle-polymer matrix interface to provide corrosion protection and hydrophobicity.  Page 96 (Conclusions).
Given that Zhang discloses anticorrosion coating prepared from the composition containing PDMS-TFB elastomer and the advantages of further including non-polar, hydrophobic silica nanoparticles in a PDMS-based matrix taught by Ejenstam, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include non-polar, hydrophobic silicon nanoparticles in the claimed amount in order to provide thin coatings with good barrier properties, prolonged corrosion protection, and hydrophobicity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768